DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen DiLorenzo on Friday, March 4th, 2022.
The application has been amended as follows: 
AMEND CLAIM 1:
A surgical instrument comprising:
a handle assembly including a motion activation control configured to activate a motion sensing assembly disposed within the handle assembly;
an elongate member extending from the handle assembly and defining a longitudinal axis of the surgical instrument, wherein the motion activation control establishes a reference position for the handle assembly as a reference radial orientation about the longitudinal axis that is occupied by the handle assembly at a moment when the motion sensing assembly is activated; and
a motor assembly disposed within the handle assembly configured to rotate the elongate member about the longitudinal axis relative to the handle assembly in response to sensed radial movement, by the motion sensing assembly, of the handle assembly about the longitudinal axis relative to the reference position of the handle assembly within a gravitational field,
wherein the motion sensing assembly is configured to sense radial displacement about  relative to the reference radial orientation,
radial orientation 
wherein a maximum rotational speed of the elongate member corresponds to a predefined radial orientation orientation 
AMEND CLAIM 11:
A method of rotating an elongate member of a surgical instrument relative to a handle assembly of the surgical instrument, the method comprising:
activating a motion sensing assembly within a handle assembly in response to activation of a motion activation control within the handle assembly;
establishing a reference position for the handle assembly based on a reference radial orientation about a longitudinal axis defined by the elongate member 
radially displacing the handle assembly about the [[a]] longitudinal axis relative to the reference radial orientation such that the motion sensing assembly senses the radial displacement radial orientation the radial displacement 
wherein a rotational speed of the elongate member is proportional to the radial displacement of the handle assembly relative to the reference radial orientation 
wherein a maximum rotational speed of the elongate member corresponds to a predefined radial orientation orientation 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Marczyk et al., (U.S. PGPub. No. 2013/0123783) which teaches a similar surgical instrument (device 10 in Fig. 1) comprising a handle assembly (housing 14, moveable handle 32, fixed handle 36, trigger 34, activation switch 30 and associated parts in Fig. 1), an elongate member (shaft 16 in Fig. 1) extending from the handle assembly (Fig. 1) and defining a longitudinal axis of the surgical instrument; and a motor assembly (steering unit 22 in Figs. 1, and 19-22) disposed within the handle assembly (Fig. 1) configured to rotate the elongate member (shaft 16 in Fig. 1) about the longitudinal axis relative to the handle assembly ([0115], electric motor 514R induces rotation of the shaft 20 and end effector 12; [0124] “The user interface receives user commands from activation switch 30, which may be a directional button, a joystick such as a thumb operated joystick, a toggle, a pressure sensor, a switch, a trackball, a dial, a optical sensor, and any combination thereof. The processing unit responds to the user commands by sending control signals to the motors 514”).
Ogawa (U.S. PGPub. No. 2012/0221145) is another relevant piece of prior art. Ogawa teaches a similar system (Fig. 1; also see Figs. 2 and 5) and method comprising a master input device (10) comprising an input section (11) and a controller (20) including a master control unit (21), manipulator control unit (22), and image processing unit (23). Ogawa teaches the use of various sensor systems in order to calculate and monitor the position/orientation of the distal end of the input section (11) and provide the necessary drive amounts of the joints of the slave manipulator (30) to adjust the position/orientation of the distal end of the slave manipulator to the command value ([0030]). A gyro sensor (600 in Fig. 5) may also be utilized “to output a signal corresponding to an angular speed produced in the grip unit 100 around X-, Y-, and Z-axes of a world coordinate system W. An amount of rotation as a variation of the orientation of the grip unit 100 is detected by integrating the angular speed signal” ([0060]). 
Lastly, Riestenberg et al., (U.S. PGPub. No. 2017/0172606) teaches a similar surgical instrument (instrument 110, 310 in Figs. 1 and 5-6C; [0065]) comprising a motion sensing assembly 
Although the prior art discloses similar surgical instruments and methods, in view of the Examiner’s amendment above, none of the prior art specifically discloses or suggests the surgical instrument or method as claimed in the independent claims.
Regarding independent claim 1, the prior art fails to teach all of the limitations of, or render obvious, the claimed surgical instrument including, “wherein the motion activation control establishes a reference position for the handle assembly as a reference radial orientation about the longitudinal axis that is occupied by the handle assembly at a moment when the motion sensing assembly is activated; and a motor assembly disposed within the handle assembly configured to rotate the elongate member about the longitudinal axis relative to the handle assembly in response to sensed radial movement, by the motion sensing assembly, of the handle assembly about the longitudinal axis relative to the reference position of the handle assembly within a gravitational field, wherein the motion sensing assembly is configured to sense radial displacement of the handle assembly about the longitudinal axis relative to the reference radial orientation, wherein a rotational speed of the elongate member is proportional to the radial displacement of the handle assembly relative to the reference radial orientation
Regarding independent claim 11, the prior art fails to teach all of the limitations of, or render obvious, the claimed method including, “activating a motion sensing assembly within a handle assembly in response to activation of a motion activation control within the handle assembly; establishing a reference position for the handle assembly based on a reference radial orientation about a longitudinal axis defined by the elongate member occupied by the handle assembly at a moment when the motion sensing assembly is activated; and radially displacing the handle assembly about the longitudinal axis in a first direction relative to the reference radial orientation such that the motion sensing assembly senses the radial displacement of the handle assembly about the longitudinal axis relative to the reference radial orientation of the handle assembly within a gravitational field, the motion sensing assembly affecting rotation of the elongate member relative to the handle assembly about the longitudinal axis in the first direction in response to the radial displacement of the handle assembly in the first direction, wherein a rotational speed of the elongate member is proportional to the radial displacement of the handle assembly relative to the reference radial orientation” in combination with the other limitations of independent claim 11. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claim 1 and 11. 
Accordingly, claims 3 and 6-10 are allowed due to their dependency on claim 1 and claims 12-13 are allowed due to their dependency on claim 11.
Claims 1, 3 and 6-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794